Citation Nr: 1550389	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  15-09 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a scar to the right cheek for purposes of accrued benefits.  

2.  Entitlement to an initial compensable rating for bilateral hearing loss for purposes of accrued benefits.

3.  Entitlement to service connection for leukemia for purposes of accrued benefits.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), also claimed as fibrosis and asbestosis, for purposes of accrued benefits.  



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 to January 1957 and from February 1957 to March 1968.  He died in May 2015.  The appellant, in her capacity as the surviving spouse, has been substituted in the Veteran's place.

This matter is on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.   

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Any future documents should be incorporated in the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The scar on the Veteran's right cheek was characterized as being 2.5 cm in length and 1 cm wide, but without any underlying effects or significant disfiguration.  

2.  Prior to March 18, 2015, the Veteran's hearing loss was characterized by no more than Level I in the right ear and Level III in the left ear.  

3.  Since March 18, 2015, the Veteran's hearing loss was characterized by Level II in the right ear and Level VIII in the left ear.

4.  The Veteran's leukemia and respiratory disorders were not shown during active duty service or for many years thereafter; and, the preponderance of the evidence fails to establish that there is an etiological relationship between these disorders and the Veteran's active duty service, including exposure to carbon tetrachloride or asbestos.  


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for a scar to the right cheek for purposes of accrued benefits have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.118, Diagnostic Codes (DCs) 7806 (2015).

2. The criteria for an initial compensable rating for bilateral hearing loss for purposes of accrued benefits for the period prior to March 18, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.3, 4.85, DC 6100 (2015).

3. The criteria for an initial 10 percent rating, but no more, for bilateral hearing loss for purposes of accrued benefits for the period since March 18, 2015, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.3, 4.85, DC 6100 (2015).

4. The criteria for entitlement to service connection for leukemia for purposes of accrued benefits have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

5. The criteria for entitlement to service connection for COPD, also claimed as fibrosis and asbestosis, for purposes of accrued benefits have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor the appellant alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the  increased rating claims arise from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As for the service connection claims, the VCAA duty to notify was satisfied by way of letters sent to the Veteran prior to his death that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  They also provided notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran and the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist an appellant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran and appellant submitted treatment records from a private facility as well as their own statements in support of their claims.  

VA examinations with respect to the issues on appeal were also obtained in July 2013, January 2014, June 2014 and March 2014.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case were more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Facial Scars

In a March 2014 rating decision, the Veteran was granted service connection for a scar on his right cheek.  He disagreed, however, with the 10 percent rating that was assigned under 38 C.F.R. § 4.118, DC 7800 (2015) (addressing scars to the head, face or neck).  A rating in excess of 10 percent for a scar causing to the head face or neck is warranted when the disorder causes:
* Visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sent of features (such as nose, chin, forehead, eyes, etc.); or 
* Two or three of the following characteristics of disfigurement: 
­ a scar 5 or more inches (13 or more cm.) in length;
­ a scar at least one-quarter inch (0.6 cm.) wide at widest part;
­ surface contour of scar elevated or depressed on palpation; 
­ a scar adherent to underlying tissue; 
­ skin hypo-or hyper-pigmentation in an area exceeding six square inches (39 sq. cm.); 
­ skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 
­ underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and 
­ skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).
See 38 C.F.R. § 4.118, DC 7800 (30 percent).


Based on the evidence of record, a rating in excess of 10 percent is not warranted.  The Veteran stated in March 2014 that he had "numerous scars" on his face that resulted from an aircraft crash, and that they should also be considered.  However, the service treatment records make clear that his scar is a surgical scar that resulted from a sebaceous cyst removal.  This is the only scar that is service connected; and, for that matter, there is no evidence of any sort of crash.  Moreover, at his VA examination in March 2014, no other scars to the face and neck were observed, other than the scar to the right cheek.  

Additionally, the evidence of record does not reflect that the scar on the Veteran's right cheek causes "gross distortion" or at least two characteristics of disfigurement.  Specifically, at his VA examination in March 2014, the scar on the cheek was only 2.5 cm in length and 1 cm in width.  Thus, while the scar meets the size criteria for at least one-quarter-inch (.6 cm) in width, it is otherwise much too small to meet any of the other characteristics of disfigurement based on size.  Moreover, there was no evidence of elevation, depression, adherence to underlying tissue or missing underlying soft tissue.  There was no gross distortion or asymmetry of facial features or palpable tissue loss.  The photographs that are part of the record are consistent with the VA examiner's observations.  Finally, as there was no evidence that the scar was painful/unstable or resulted in functional loss, there is no basis for the assignment of separate compensable ratings under Diagnostic Codes 7803 or 7805.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Bilateral Hearing Loss

There was also disagreement with the noncompensable rating the Veteran received for his bilateral hearing loss, which was assigned under 38 C.F.R. § 4.85, DC 6100.  Ratings for hearing loss, which range from noncompensable to 100 percent, are based on an organic impairment of hearing acuity as demonstrated by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (Hz).  The degree of disability from service-connected hearing loss is rated based on 11 auditory acuity levels with Level I, representing essentially normal acuity, through level XI, representing profound deafness.  See 38 C.F.R. § 4.85.

An alternative rating method may be used when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1,000 Hz and 70 decibels or more at 2,000 Hz. 38 C.F.R. § 4.86.  VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa based on whichever results in the higher numeral.  Id.  In hearing loss rating cases, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Based on the evidence of record, a compensable rating is not warranted prior to March 18, 2015.  Specifically, at a VA examination in July 2013, the Veteran stated that he has difficulty hearing people.  Upon examination, his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
20
40
65
38
LEFT
30
35
90
95
63

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 84 in the left ear.  An exceptional pattern of hearing impairment has not been shown.  Based on these values, the Veteran demonstrates Level I hearing loss in the right ear and Level III in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Applying these results to Table VII, a noncompensable rating is for application.

Next, while the Veteran had submitted the results from a private audiologist in April 2014, these results are not useable, as the audiologist did not list tonal thresholds for the left ear.  In any event, as he underwent a VA examination only two months later, in June 2014, the Board has sufficient understanding of his hearing loss symptoms at that time.  

At that VA examination, the Veteran again stated that he needed hearing amplification.  Upon examination, his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
60
80
50
LEFT
45
45
95
100
71

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 84 in the left ear.  An exceptional pattern of hearing impairment has not been shown.  Based on these values, the Veteran demonstrates Level I hearing loss in the right ear and Level III in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Applying these results to Table VII, a noncompensable rating is for application.

At a private audiological evaluation on March 18, 2015, however, the Veteran's hearing appeared to have worsened, as pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
45
65
65
54
LEFT
70
65
105
105
86

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 74 in the left ear.  An exceptional pattern of hearing impairment was shown in the left ear.  Based on these values, the Veteran demonstrates Level II hearing loss in the right ear and Level VIII in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Applying these results to Table VII, a 10 percent rating is for application.  Therefore, in view of these audiological examinations, the Board determines that a compensable rating was not warranted prior to March 18, 2015. A 10 percent rating is warranted since that date.  

Other Rating Considerations

In considering the appropriate disability ratings, the Board has also considered the Veteran's and appellant's statements that his scars and hearing loss disability are worse than the ratings he was assigned.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran and appellant are competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, neither are competent to identify a specific level of disability of his scars or hearing loss according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's scar and hearing loss disabilities has been provided by the medical personnel who examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  The Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Indeed, as the Board is already required to consider the functional limitations resulting from his hearing loss, there are very few symptoms that could conceivably fall outside the rating criteria.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran and appellant have submitted evidence of a medical disability, and made a claim for the highest rating possible, neither has submitted evidence of unemployability due specifically to his service-connected disabilities before his death.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Based on evidence of record, the Board determines that an increased rating for the scar on the Veteran's right cheek is not warranted.  Moreover, while a compensable rating is not warranted prior to March 18, 2015, a 10 percent rating for the Veteran's bilateral hearing loss is warranted since this date.  The appeal is granted to this extent.  

Service Connection

The appellant is also continuing the Veteran's claims of entitlement to service connection for leukemia and a respiratory disorder.  Specifically, in a June 2013 statement, the Veteran stated that he was exposed to both carbon tetrachloride and asbestos during active duty, and that this may have caused his respiratory disorder.  


Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including bronchiectasis and leukemia, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

With regard to asbestos related disorders, the VA Adjudication Procedure Manual, M21-1 (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims.  M21-1, Part IV.ii.1.I.3 (November 19, 2015).  However, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to environmental chemicals.  38 C.F.R. §§ 3.307, 3.309 (2015).  Rather, service connection based on chemical exposure may be established only if a current disability is shown by the evidence to be related to chemical exposure during service.

In this case, the Board is willing to concede that the Veteran was exposed to asbestos while serving in the Navy.  However, service connection is not warranted for either disorder, based on the evidence of record.  The service treatment records do not reflect complaints of, treatment for, or a diagnosis related to leukemia or to a respiratory disorder while in service.  Significantly, the Veteran's retirement physical examination in September 1967 fails to document any complaints of or observed symptoms related a respiratory disorder or blood disorder indicative of leukemia.  

In fact, the post-service evidence does not reflect symptoms related to a respiratory disorder until 1995, where radiographic imaging revealed "patchy, inhomogeneous distribution" in both lungs.  The Veteran's leukemia was first diagnosed in 1993.  The Board notes that both of these disorders were not present for at least 26 years after the Veteran left active duty.  Indeed, neither the Veteran nor the appellant has asserted that either of these disorders was present since service.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's or the appellant's statements.  

Next, regarding the Veteran's assertions regarding asbestos and carbon tetrachloride exposure, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, including his claimed exposure to certain chemicals, despite his contentions to the contrary.  First, the evidence does not establish that the Veteran was actually exposed to carbon tetrachloride, nor can the Board presume that such exposure occurred during service.  While recognition is given to the fact that this chemical was used on some occasions, this alone is not sufficient to establish exposure.  

Moreover, none of the evidence of record establishes a link between the Veteran's leukemia and respiratory disorder and any alleged exposure to carbon tetrachloride.  In fact, none of the treatment records suggest such a relationship, nor has any treating professional opined that such a relationship exists.  

As for a potential relationship between his conceded asbestos exposure and the Veteran's bronchial symptoms, the Board places significant value on the opinion of a VA examiner who evaluated the Veteran in March 2012.  On that occasion, after a thorough review of the evidence, the VA examiner opined that the Veteran's respiratory disorder was less likely than not related to service or to asbestos exposure.  The examiner noted that the Veteran's chest X-rays were normal for many years after service and a respiratory disorder was not diagnosed until COPD was identified in 1999.  Moreover, the examiner pointed out that various chest X-rays and pulmonary function tests revealed symptoms consistent with obstructive lung disease rather than a restrictive lung disease, which would been seen in cases of pulmonary fibrosis or asbestosis.  Rather, the VA examiner opined that the Veteran's 45-year history of tobacco use was the more likely cause of his current respiratory symptoms.  

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran and the appellant relating his leukemia and respiratory disorder to his active service and to his asbestos exposure.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of leukemia or a respiratory disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because disorders such as leukemia or COPD are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's leukemia and respiratory disorder are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

An initial rating in excess of 10 percent for a scar to the right cheek for purposes of accrued benefits is denied. 

An initial compensable rating for bilateral hearing loss for purposes of accrued benefits for the period prior to March 18, 2015, is denied.  

An initial 10 percent rating, but no more, for bilateral hearing loss for purposes of accrued benefits for the period since March 18, 2015, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Service connection for leukemia for purposes of accrued benefits is denied.  

Service connection for COPD, also claimed as fibrosis and asbestosis, for purposes of accrued benefits, is denied. 


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


